DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are presented for examination.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
4.1	 While Chan et al. (USPG_PUB No. 2019/0365341) discloses a ---- deep learning (DL) convolution neural network (CNN) reduces noise in positron emission tomography (PET) images, and is trained using a range of noise levels for the low-quality images having high noise in the training dataset to produce uniform high-quality images having low noise, independently of the noise level of the input image; and Choutas et al. (USPG_PUB No. 2019/0303677) teaches a method for training a convolutional neural network for classification of actions performed by subjects in a video is realized by (a) for each frame of the video, for each key point of the subject, generating a heat map of the key point representing a position estimation of the key point within the frame; (b) colorizing each heat map as a function of the relative time of the corresponding frame in the video; (c) for each key point, aggregating all the colorized heat maps of the key point into at least one image representing the evolution of the position estimation of the key point during the video; and training the convolutional neural network using as input the sets associated to each training video of images representing the evolution of the position estimation of each key point during the video; and Yoshida et al. (USPG_PUB No. 2019/0156476) teaches a image analysis method for generating data indicating a tumorigenic state of an image of a tissue or a cell. The image analysis method is an image analysis method for analyzing an image of a tissue or a cell using a deep learning algorithm of a neural network structure, analysis data are generated from the analysis target image including a tissue or cell to be analyzed, the analysis data are input to the deep learning algorithm, and data indicating the tumorigenic state of tissues or cells in the analysis target image are generated by the depth learning algorithm, neither of these references, taken either alone or in combination with the prior art of record discloses the instant invention, as a whole, in the manner recited by the claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.
4.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        June 17, 2022